DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by Attorney Neil Steinberg (Reg. No. 34,735) on 06/06/2022.
IDS received on 5/9/2022 is a repeat of IDS received on 4/27/2022.
The application has been amended as follows: 
Please amend claims 1, 10, 20  and cancel claims 25, 26, 27 as set forth below:
Regarding Claim 1 (Currently Amended),   An integrated circuit comprising:  
a multiplier-accumulator execution pipeline to receive (i) image data and (ii) filter weights, wherein the multiplier-accumulator execution pipeline includes a plurality of multiplier-accumulator circuits to process the image data, using associated filter weights, via a plurality of multiply and accumulate operations; 
first conversion circuitry, coupled an input of the multiplier-accumulator execution pipeline, wherein the first conversion circuitry includes: 
inputs to receive a plurality of sets of image data, wherein each set of image data includes a plurality of image data, wherein the image data of each set of image data of the plurality of sets of image data includes a floating point data format,
block scaled fraction conversion circuitry, coupled to the inputs of the first conversion circuitry, to convert the image data of each set of image data of the plurality of sets of image data to a block scaled fraction (BSF) data format,
Winograd conversion circuitry, coupled to the block scaled fraction conversion circuitry and configured to (i) receive the image data of each set of image data of the plurality of sets of image data having the block scaled fraction (BSF) data format and (ii) convert each set of image data of the plurality of sets of image data to a corresponding Winograd set of image data, wherein:
the image data of each set of image data of the plurality of sets of image data converted to the corresponding Winograd set of image data via the Winograd conversion circuitry includes the block scaled fraction (BSF) data format,
floating point format conversion circuitry, coupled to the Winograd conversion circuitry, to (i) receive the image data of each Winograd set of image data of the plurality of Winograd sets and (ii) convert the image data of each Winograd set of image data of the plurality of Winograd sets of image data to a floating point data format, and
outputs to output the image data of the plurality of Winograd sets of image data to the multiplier-accumulator execution pipeline, wherein the image data of each Winograd set of image data includes the floating point data format; and
wherein, in operation, the multiplier-accumulator circuits of the multiplier-accumulator execution pipeline are configured to: (i) perform the plurality of multiply and accumulate operations using (a) the image data, having the floating point data format, of the plurality of Winograd sets of image data that are output from the first conversion circuitry and (b) the filter weights, and (ii) generate output data based on the plurality of multiply and accumulate operations
Regarding Claim 10 (Currently Amended),   An integrated circuit comprising: 
a multiplier-accumulator execution pipeline to receive (i) image data and (ii) filter weights, wherein the multiplier-accumulator execution pipeline includes a plurality of multiplier-accumulator circuits to process the image data, using associated filter weights, via a plurality of multiply and accumulate operations;
first conversion circuitry, coupled to an input of the multiplier-accumulator execution pipeline, wherein the first conversion circuitry includes: 
inputs to receive image data of a plurality of sets of image data, wherein each set of image data includes a plurality of image data, wherein the image data of each set of image data of the plurality of sets of image data includes a floating point data format,
block scaled fraction conversion circuitry, coupled to the inputs of the first conversion circuitry, to convert the image data of each set of image data of the plurality of sets of image data to a block scaled fraction (BSF) data format,
Winograd conversion circuitry, coupled to the block scaled fraction conversion circuitry and configured to (i) receive the image data of each set of image data of the plurality of sets of image data having the block scaled fraction (BSF) data format and (ii) convert each set of image data of the plurality of sets of image data to a corresponding Winograd set of image data, wherein:
the image data of each set of image data of the plurality of sets of image data converted to the corresponding Winograd set of image data via the Winograd conversion circuitry includes the block scaled fraction (BSF) data format,
floating point format conversion circuitry, coupled to the Winograd conversion circuitry of the first conversion circuitry, to (i) receive the image data of each Winograd set of image data of the plurality of Winograd sets of image data and (ii) convert the image data of each Winograd set of image data of the plurality of Winograd sets of image data to a floating point data format, and
outputs to output the image data of the plurality of Winograd sets of image data to the multiplier-accumulator execution pipeline, wherein the image data of each Winograd set of image data includes the floating point data format; 
second conversion circuitry, coupled an input of the multiplier-accumulator execution pipeline, wherein the second conversion circuitry includes: 
inputs to receive filter weights of a plurality of sets of filter weights, wherein each set of filter weights includes a plurality of filter weights, 
Winograd conversion circuitry to convert each set of filter weights of the plurality of sets of filter weights to a corresponding Winograd set of filter weights of a plurality of Winograd sets of filter weights, 
floating point format conversion circuitry, coupled to the Winograd conversion circuitry of the second conversion circuitry, to (i) receive the filter weights of each Winograd set of filter weights and (ii) convert the filter weights of each Winograd set of filter weights of the plurality of Winograd sets of filter weights to a floating point data format, and
outputs to output the filter weights of each Winograd set of filter weights of the plurality of Winograd sets of filter weights to the multiplier-accumulator execution pipeline, wherein the filter weights of each Winograd set of image data includes the floating point data format; and
wherein, in operation, the multiplier-accumulator circuits of the multiplier-accumulator execution pipeline are configured to: (i) perform the plurality of multiply and accumulate operations using (a) the image data, having the floating point data format, of the plurality of Winograd sets of image data that are output from the first conversion circuitry and (b) the filter weights, having the floating point data format, of each Winograd set of filter weights of the plurality of Winograd sets of filter weights, and (ii) generate output data of a plurality of sets of output data based on the plurality of multiply and accumulate operations.
Regarding Claim 20 (Currently Amended) An integrated circuit comprising: 
a multiplier-accumulator execution pipeline to receive (i) image data and (ii) filter weights, wherein the multiplier-accumulator execution pipeline includes a plurality of multiplier-accumulator circuits to process the image data, using associated filter weights, via a plurality of multiply and accumulate operations;
first conversion circuitry, coupled to an input of the multiplier-accumulator execution pipeline, wherein the first conversion circuitry includes: 
inputs to receive image data of a plurality of sets of image data, wherein each set of image data includes a plurality of image data, wherein the image data of each set of image data of the plurality of sets of image data includes a floating point data format,
block scaled fraction conversion circuitry, coupled to the inputs of the first conversion circuitry, to convert the image data of each set of image data of the plurality of sets of image data to a block scaled fraction (BSF) data format,
Winograd conversion circuitry, coupled to the block scaled fraction conversion circuitry and configured to (i) receive the image data of each set of image data of the plurality of sets of image data having the block scaled fraction (BSF) data format and (ii) convert each set of image data of the plurality of sets of image data to a corresponding Winograd set of image data, wherein:
the image data of each set of image data of the plurality of sets of image data converted to the corresponding Winograd set of image data via the Winograd conversion circuitry includes the block scaled fraction (BSF) data format,
floating point format conversion circuitry, coupled to the Winograd conversion circuitry of the first conversion circuitry, to (i) receive the image data of each Winograd set of image data of the plurality of Winograd sets of image data and (ii) convert the image data of each Winograd set of image data of the plurality of Winograd sets of image data to a floating point data format, and
outputs to output the image data of the plurality of Winograd sets of image data to the multiplier-accumulator execution pipeline, wherein the image data of each Winograd set of image data includes the floating point data format; 
second conversion circuitry, coupled an input of the multiplier-accumulator execution pipeline, wherein the  second conversion circuitry includes: 
inputs to receive filter weights of a plurality of sets of filter weights, wherein each set of filter weights includes a plurality of filter weights, 
Winograd conversion circuitry to convert each set of filter weights of the plurality of sets of filter weights to a corresponding Winograd set of filter weights of a plurality of Winograd sets of filter weights, 
floating point format conversion circuitry, coupled to the Winograd conversion circuitry of the second conversion circuitry, to (i) receive the filter weights of each Winograd set of filter weights and (ii) convert the filter weights of each Winograd set of filter weights of the plurality of Winograd sets of filter weights to a floating point data format, and
outputs to output the filter weights of each Winograd set of filter weights of the plurality of Winograd sets of filter weights to the multiplier-accumulator execution pipeline, wherein the filter weights of each Winograd set of image data includes the floating point data format; 
wherein, in operation, the multiplier-accumulator circuits of the multiplier-accumulator execution pipeline are configured to: (i) perform the plurality of multiply and accumulate operations using (a) the image data, having the floating point data format, of the plurality of Winograd sets of image data that are output from the first conversion circuitry and (b) the filter weights, having the floating point data format, of each Winograd set of filter weights of the plurality of Winograd sets of filter weights, and (ii) generate output data of a plurality of sets of output data based on the plurality of multiply and accumulate operations; and
third conversion circuitry, coupled an output of the multiplier-accumulator execution pipeline, wherein the third conversion circuitry includes: 
inputs to receive the output data of  the plurality of sets of output data from the multiplier-accumulator circuits of the multiplier-accumulator execution pipeline, 
Winograd conversion circuitry to convert each set of output data of the plurality of sets of output data to a corresponding non-Winograd set of output data,
floating point format conversion circuitry, coupled to the Winograd conversion circuitry of the third conversion circuitry, to convert the output data of each non-Winograd set of output data to a floating point data format, and
outputs to output the output data, having a floating point data format, of the plurality of sets of output data from the floating point format conversion circuitry of the third conversion circuitry.
Regarding Claim 25 (Canceled).
Regarding Claim 26 (Canceled).
Regarding Claim 27 (Canceled).
Allowable Subject Matter
In a Claim Amendment filed on 04/05/2020 and an Examiner’s amendment filed 06/06/2022, claims 1, 10 and 20.
Claims 1- 24 are allowed. The following is an examiner’s statement of reasons for allowance:
 Regarding to independent Claims 1, 10 and 20, the closest prior art references are Veal et al. (U.S. 2014/0198116 A1), Borkenhagen (U.S. 2009/0228635 A1) and Wegener (U.S 2013/0262809 A1) have been made of record as teaching: persistent storage media communicatively coupled to the application processor and a graphics subsystem communicatively coupled to the application processor, the graphics subsystem including: a local memory (Veal, abstract, [0044], Fig. 14, [0125]); a memory extender communicatively coupled to the local memory to extend the local memory, wherein the local memory comprises a first decode unit and a second decode unit, the first decode unit provides address decoding for local access to the local memory (Borkenhagen, [0013], [0035], [0045]); a scheduler communicatively coupled to the memory extender to determine if a graphics workload utilizes the local memory for local access (Wegner, [0051]. 
However, the art of record did not teach or suggest the claim taken as a whole and particular the limitation pertaining to recited in claims 1, 10 and 20:
wherein the image data of each set of image data of the plurality of sets of image data includes a floating point data format,
block scaled fraction conversion circuitry, coupled to the inputs of the first conversion circuitry, to convert the image data of each set of image data of the plurality of sets of image data to a block scaled fraction (BSF) data format,
Winograd conversion circuitry, coupled to the block scaled fraction conversion circuitry and configured to (i) receive the image data of each set of image data of the plurality of sets of image data having the block scaled fraction (BSF) data format and
wherein: the image data of each set of image data of the plurality of sets of image data converted to the corresponding Winograd set of image data via the Winograd conversion circuitry includes the block scaled fraction (BSF) data format,
The dependent claims 2-9, 11-19 and 21-24 are allowanced because they further limit independent claims 1, 10 and 20.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior arts made of record and not relied upon are considered pertinent to applicant's disclosure Park (U.S. 2020/0234124 A1), Janedula et al. (U.S. 2019/0042923 A1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Khoa Vu whose telephone number is (571) 272-5994.  The examiner can normally be reached on 8:00- 4:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571) 272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KHOA VU/Examiner, Art Unit 2611                                                                                                                                                                                                                                                                                                                                                                                                    



/SING-WAI WU/Primary Examiner, Art Unit 2611